DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In view of the cancelled claims, the original drawing objections are removed, however, in view of the current amendments new drawing objections are made.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “a plurality of upper temperature sensors” and “ a plurality of lower temperature sensors”  is claimed, but  are not shown in the drawings.  While various regions are shown in Figure 5, they are not numbered nor  labeled as temperature sensors.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “at least one first temperature sensor”  and “at least one second  temperature sensor”  are used within the claims, but is not understood by the Office because each temperature sensor is actually several temperature sensors, so this is logically impossible; language such as  “a plurality of  (first  or second) temperature sensors”  would be more descriptive.  The term is indefinite because the specification does not clearly define the term.
  The term “relatively adjacent” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “relatively adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In looking at the Figures any heater could be relatively adjacent because they are all located within the storage tank.
The term “relatively lower heater” in claim 8 is a relative term which renders the claim indefinite. The term “relatively lower heater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In looking at the Figures any heater could be relatively lower because they are all located within  a lower portion of the storage tank.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 2019/0128565) and Tamaki et al. (US 2013/0145786).
Regarding claim 1, Pugh (P) discloses a  water heater (50,Figure 2) comprising: a storage tank (52) configured to store water; at least one first temperature sensor (264,266,[0056])  configured to sense a temperature of the water in the storage tank; a second temperature sensor (276,[0061])  configured to sense a temperature outside of the water heater; a first heat exchanger (150,152) corresponding to a plurality of heaters disposed in the storage tank  configured to heat the water; a second heat exchanger (116, i.e. condensing coil,  [0051])  corresponding to  a heat pump system ([0051]) configured to heat the water; and a controller (260) configured to heat the water by controlling at least one of the first heat exchanger or the second heat exchanger based on the temperature sensed by the second temperature sensor and a set water temperature ([0062]), wherein the controller is configure to control the operation of the heater  (150,Figure 2) relatively adjacent to the water outlet pipe  (53) among the plurality of heaters disposed in the storage tank. 
Pugh does not disclose at least one first temperature sensor  including a plurality of upper temperature sensors and a plurality of  lower temperature sensors below the upper temperature sensors configured to sense a temperature of the water in the storage tank, wherein the plurality of upper temperature sensors are disposed in an upper region of the storage tank and the plurality of lower temperature sensors are disposed in a lower region of the storage tank below the upper region of the storage tank; wherein  a weight is applied to the temperature measured by the upper temperature sensor adjacent to a water outlet pipe among the plurality of upper temperature sensors, and the temperature of the water in the storage tank is determined in consideration of the weight. 
However, Tamaki discloses a hot water system (Abstract)  wherein at least one first temperature sensor including a plurality of upper temperature sensors  (212, 213, Figure 2) and a plurality of  lower temperature sensors (214,215)  below the upper temperature sensors configured to sense a temperature of the water in the storage tank (305), wherein the plurality of upper temperature sensors are disposed in an upper region of the storage tank and the plurality of lower temperature sensors are disposed in a lower region of the storage tank below the upper region of the storage tank ([0062]); wherein  a weight is applied to the temperature measured by the upper temperature sensor adjacent to a water outlet pipe among the plurality of upper temperature sensors, and the temperature of the water in the storage tank is determined in consideration of the weight, wherein the controller is configure to control the operation of the heater relatively adjacent to the water outlet pipe among the plurality of heaters disposed in the storage tank ([00129-0143]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to incorporated a multitude of sensors to get an accurate temperature reading within the tank, due to stratification. 
As a clarification, it is obvious by Formula 1, that each temperature sensor has a weight, which in the instant case is an equal weight to each one of the temperatures.
Regarding claim 2, Pugh (P), as modified, discloses the water heater of claim 1, wherein the controller is configured to: determine that the temperature sensed by the second temperature sensor (P-267) is equal to or less than a first temperature, and control the first heat exchanger to heat the water (P-150,152)  without operating the second heat exchanger (P-116) when the temperature sensed by the second temperature sensor  is determined to be equal to or less than the first temperature (P-[0062], as  clarification the threshold temperature will determine that the heat pump is not efficient enough to heat the water because  the ambient temperature  is too cold.) 
Regarding claim 3, Pugh (P), as modified, discloses the water heater of claim 1, wherein the controller (P-260)  is configured to: determine that the temperature sensed by the second temperature sensor (P-276) is greater than a first temperature and equal to or less than a second temperature; determine that the set water temperature is equal to or greater than a specific temperature; and control the first heat exchanger (P-150,152) to perform a heating operation after the second heat exchanger performs a heating operation when the temperature sensed by the second temperature sensor is determined to be greater than the first temperature and equal to or less than the second temperature and the set water temperature is determined to be equal to or greater than the specific temperature (P-[0056],[0062]). 
As a clarification, particularly in [0062], emphasis added:
[0062] In one embodiment, the control system actuates the heat pump, i.e. by actuating compressor 122 (FIG. 2) to move refrigerant through the closed refrigerant path and actuating fan 124, simultaneously with actuation of one or more of the relays in series between the power source and the electric heating elements. That is, when the electric heating elements are being actuated to provide heat to the water in volume 60 (FIG. 2), the heat pump is simultaneously actuated to provide heat to the water from the refrigerant. It should be understood, however, that many variations can be made in the heat pump's operation and thereby in the control system's control of the heat pump. For example, it will be appreciated in view of the present disclosure that the heat pump's efficiency may drop with cooler ambient temperature in that the air flow over the evaporator contributes less heat to the refrigerant. Given a particular heat pump water heater configuration, if it is determined that heat pump efficiency drops to an undesirable level below a certain ambient temperature, the control system may be configured to deactivate the heat pump upon detecting an ambient temperature below that threshold. 

 The bold text discloses the operation of Pugh wherein when a call for heat is made the heat pump and the electric heater are in operation, but if the external temperature is out of the zone for efficient heat pump operation, the heat pump is turned off and if the water in the tank is not high enough, the first heat exchanger (electric element) will continue to run, after the second heat exchanger (heat pump).
Regarding claim 4, Pugh (P), as modified,  discloses the water heater of heater of claim 3, wherein the controller (P-260) is configured to control the second heat exchanger to heat the water without operating the first heat exchanger until the temperature sensed by the at least one first temperature sensor (P-264,266) is determined to have reached the specific temperature (P-[0013], [0062]). 
As a clarification, particularly in [0013], emphasis added:
[0013] In another embodiment, a heat pump water heater has a tank having a tank wall that defines a volume and a heat source disposed with respect to the volume to convey heat to water in the tank. A refrigerant conduit defines at least part of a closed refrigerant path. A pump is disposed proximate the tank and in fluid communication with the fluid conduit so that the pump is part of the refrigerant path and, when operative, pumps refrigerant through the closed refrigerant path. A portion of the conduit is in thermal communication with the volume so that refrigerant flowing through the refrigerant path transfers heat to water in the volume. A fan is disposed adjacent the tank and with respect to a coil defined by the conduit so that operation of the fan moves an air flow across the coil. A temperature sensor is in thermal communication with the conduit to thereby detect temperature of refrigerant in the conduit. A controller is in communication with the temperature sensor so that the controller receives signals from the temperature sensor corresponding to temperature of the refrigerant. The controller is configured to control a speed of the fan in response to temperature of the refrigerant.

The bold text discloses the operation of Pugh wherein when a call for heat is made the heat pump operates based on the ambient temperature, which is factored into the temperature of the refrigerant; the use of auxiliary heat is not cited and is used when the heat pump will not operate efficiently due to low temperatures.
   Regarding claim 5, Pugh (P), as modified,  discloses the water heater of claim 3, wherein the controller (P-260) is configured to: determine that the temperature sensed by the at least one first temperature sensor (P-264,266) is equal to or greater than the specific temperature; and control the first heat exchanger to heat the water without operating the second heat exchanger (P-116) until the temperature sensed by the at least one first temperature sensor reaches the set water temperature when the temperature sensed by the at least one first temperature sensor is determined to be equal to or greater than the specific temperature (P-[0056],[0062]). 
Regarding claim 6, Pugh (P), as modified,  discloses the water heater of claim 1, wherein the controller (P-260) is configured to: determine that the temperature sensed by the second temperature sensor (P-276) is greater than a second temperature; and heat the water based on a set mode when the temperature sensed by the second temperature sensor is determined to be greater than the second temperature (P-[0056], [0062]).
As a clarification, particularly in [0062], emphasis added:
[0062] In one embodiment, the control system actuates the heat pump, i.e. by actuating compressor 122 (FIG. 2) to move refrigerant through the closed refrigerant path and actuating fan 124, simultaneously with actuation of one or more of the relays in series between the power source and the electric heating elements. That is, when the electric heating elements are being actuated to provide heat to the water in volume 60 (FIG. 2), the heat pump is simultaneously actuated to provide heat to the water from the refrigerant. It should be understood, however, that many variations can be made in the heat pump's operation and thereby in the control system's control of the heat pump. For example, it will be appreciated in view of the present disclosure that the heat pump's efficiency may drop with cooler ambient temperature in that the air flow over the evaporator contributes less heat to the refrigerant. Given a particular heat pump water heater configuration, if it is determined that heat pump efficiency drops to an undesirable level below a certain ambient temperature, the control system may be configured to deactivate the heat pump upon detecting an ambient temperature below that threshold. 

 The bold text discloses the operation of Pugh wherein when a call for heat is made both heat sources are used simultaneously, but if the temperature is two low, i.e. below a certain ambient temperature (second temperature) the heat pump is deactivated.
Regarding claim 7, Pugh (P), as modified,  discloses the water heater of claim 1, wherein the controller (P-260) is configured to: determine that the temperature sensed by the second temperature sensor (P-276) is greater than a first temperature and equal to or less than the second temperature; determine that the set water temperature is less than a specific temperature (P-[0056], “When water reaches the low set point, the controller actuates the relay…”); and heat the water based on a set mode when the temperature sensed by the second temperature sensor is determined to be greater than the first temperature and equal to or less than the second temperature and the set water temperature is determined to be less than the specific temperature (P-[0056],[0062]). 
As a clarification, particularly in [0062], emphasis added:
[0062] In one embodiment, the control system actuates the heat pump, i.e. by actuating compressor 122 (FIG. 2) to move refrigerant through the closed refrigerant path and actuating fan 124, simultaneously with actuation of one or more of the relays in series between the power source and the electric heating elements. That is, when the electric heating elements are being actuated to provide heat to the water in volume 60 (FIG. 2), the heat pump is simultaneously actuated to provide heat to the water from the refrigerant. It should be understood, however, that many variations can be made in the heat pump's operation and thereby in the control system's control of the heat pump. For example, it will be appreciated in view of the present disclosure that the heat pump's efficiency may drop with cooler ambient temperature in that the air flow over the evaporator contributes less heat to the refrigerant. Given a particular heat pump water heater configuration, if it is determined that heat pump efficiency drops to an undesirable level below a certain ambient temperature, the control system may be configured to deactivate the heat pump upon detecting an ambient temperature below that threshold. 

 The bold text discloses the operation of Pugh wherein when a call for heat is made the device acts in a “Set Mode”, which, it this case would be the sole use of the electric element.
Regarding claim 11, Pugh discloses a method of operating a water heater, the method comprising: determining an outside temperature (via 276) of the water heater; determining a set water temperature; and controlling at least one of a first heat exchanger (150, Figure 2 the equivalent of Applicant’s (203), i.e. heating element)  or a second heat exchanger (116)  based on the determined outside temperature and the determined set water temperature such that water in a storage tank is heated to the set water temperature ([0062]), wherein the first heat exchanger corresponds to  a plurality of heaters (150,152) disposed in the storage tank, and the second heat exchanger corresponds to a heat pump system ([0051]), wherein a temperature of the water in the storage tank is configured to be sensed by at least one first temperature sensor (264,266,[0056]) , wherein a temperature outside of the water heater is configured to be sensed by a second temperature sensor (276,[0061]),  wherein the controlling comprises controlling operation of the heater (150,Figure 2)  relatively adjacent to the water outlet pipe among the plurality of heaters disposed in the storage tank.
Pugh does not disclose that at least one first temperature sensor including a plurality  of upper temperature sensors and a plurality of lower temperature sensors below the upper temperature sensors configured to sense a temperature of the water in the storage  tank, wherein the plurality of upper temperature sensors are disposed in an upper region of the storage tank and the plurality  of lower temperature sensors are disposed in a lower region of the storage tank  below the upper region of the storage tank,  wherein a weight is applied to the temperature measured by the upper temperature sensor adjected to a  water outlet pipe among the plurality of upper temperature sensors,  and the temperature of the water in the storage tank is determined in consideration of the weight.
However, Tamaki discloses a  method of operating a hot water system (Abstract)  with at least one first temperature sensor including a plurality of upper temperature sensors (212,213,Figure 2)  and a plurality of lower temperature sensors (214,215) below the upper temperature sensors configured to sense a temperature of the water in the storage tank (305), wherein the plurality of upper temperature sensors are disposed in an upper region of the storage tank and the plurality  of lower temperature sensors are disposed in a lower region of the storage tank  below the upper region of the storage tank ([0062]),  wherein a weight is applied to the temperature measured by the upper temperature sensor adjected to a  water outlet pipe among the plurality of upper temperature sensors,  and the temperature of the water in the storage tank is determined in consideration of the weight ([0129-0143]).  
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to incorporated  a method of using a multitude of sensors to get an accurate temperature reading within the tank, due to stratification. 
As a clarification, it is obvious by Formula 1, that each temperature sensor has a weight, which in the instant case is an equal weight to each one of the temperatures.
Regarding claim 12, Pugh (P), as modified,  discloses the method of claim 11, wherein the controlling (P- via 260) comprises controlling the first heat exchanger (P-150) to heat the water without operating the second heat exchanger when the outside temperature is equal to or less than a first temperature (P-[0062]). 
Regarding claim 13, Pugh (P), as modified,  discloses the method of claim 11, wherein the controlling (P-via 260) comprises controlling the first heat exchanger (P-150) to perform a heating operation after the second heat exchanger performs a heating operation when the outside temperature is greater than a first temperature and equal to or less than a second temperature and the set water temperature is equal to or greater than a specific temperature (P-[0056], [0062]).
As a clarification, particularly in [0062], emphasis added:
[0062] In one embodiment, the control system actuates the heat pump, i.e. by actuating compressor 122 (FIG. 2) to move refrigerant through the closed refrigerant path and actuating fan 124, simultaneously with actuation of one or more of the relays in series between the power source and the electric heating elements. That is, when the electric heating elements are being actuated to provide heat to the water in volume 60 (FIG. 2), the heat pump is simultaneously actuated to provide heat to the water from the refrigerant. It should be understood, however, that many variations can be made in the heat pump's operation and thereby in the control system's control of the heat pump. For example, it will be appreciated in view of the present disclosure that the heat pump's efficiency may drop with cooler ambient temperature in that the air flow over the evaporator contributes less heat to the refrigerant. Given a particular heat pump water heater configuration, if it is determined that heat pump efficiency drops to an undesirable level below a certain ambient temperature, the control system may be configured to deactivate the heat pump upon detecting an ambient temperature below that threshold. 

 The bold text discloses the operation of Pugh wherein when a call for heat is made the heat pump and the electric heater are in operation, but if the external temperature is out of the zone for efficient heat pump operation, the heat pump is turned off and if the water in the tank is not high enough, the first heat exchanger (electric element) will continue to run, after the second heat exchanger (heat pump).
Regarding claim 14, Pugh (P), as modified,  discloses the method of claim 13, wherein the controlling (via 260) comprises controlling the second heat exchanger (P-116) to heat the water without operating the first heat exchanger (P-150) until the temperature of the water in the storage tank reaches the specific temperature (P-[0013], [0056], [0062]).
As a clarification, particularly in [0013], emphasis added:
[0013] In another embodiment, a heat pump water heater has a tank having a tank wall that defines a volume and a heat source disposed with respect to the volume to convey heat to water in the tank. A refrigerant conduit defines at least part of a closed refrigerant path. A pump is disposed proximate the tank and in fluid communication with the fluid conduit so that the pump is part of the refrigerant path and, when operative, pumps refrigerant through the closed refrigerant path. A portion of the conduit is in thermal communication with the volume so that refrigerant flowing through the refrigerant path transfers heat to water in the volume. A fan is disposed adjacent the tank and with respect to a coil defined by the conduit so that operation of the fan moves an air flow across the coil. A temperature sensor is in thermal communication with the conduit to thereby detect temperature of refrigerant in the conduit. A controller is in communication with the temperature sensor so that the controller receives signals from the temperature sensor corresponding to temperature of the refrigerant. The controller is configured to control a speed of the fan in response to temperature of the refrigerant.

The bold text discloses the operation of Pugh wherein when a call for heat is made the heat pump operates based on the ambient temperature, which is factored into the temperature of the refrigerant; the use of auxiliary heat is not cited and is used when the heat pump will not operate efficiently due to low temperatures.
Regarding claim 15, Pugh (P), as modified,  discloses the method of claim 13, wherein the controlling (P-via 260) comprises when the temperature of the water in the storage tank is equal to or greater than the specific temperature, controlling the first heat exchanger (P-150) to heat the water without operating the second heat exchanger until the temperature of the water in the storage tank reaches the set water temperature (P-[0056], [0062]). 
Regarding claim 16, Pugh (P), as modified,  discloses the method of claim 11, wherein the controlling (P-via 260) comprises: heating the water based on a set mode when the outside temperature is greater than a second temperature (P-[0056], [0062]).
As a clarification, particularly in [P-0062], emphasis added:
[0062] In one embodiment, the control system actuates the heat pump, i.e. by actuating compressor 122 (FIG. 2) to move refrigerant through the closed refrigerant path and actuating fan 124, simultaneously with actuation of one or more of the relays in series between the power source and the electric heating elements. That is, when the electric heating elements are being actuated to provide heat to the water in volume 60 (FIG. 2), the heat pump is simultaneously actuated to provide heat to the water from the refrigerant. It should be understood, however, that many variations can be made in the heat pump's operation and thereby in the control system's control of the heat pump. For example, it will be appreciated in view of the present disclosure that the heat pump's efficiency may drop with cooler ambient temperature in that the air flow over the evaporator contributes less heat to the refrigerant. Given a particular heat pump water heater configuration, if it is determined that heat pump efficiency drops to an undesirable level below a certain ambient temperature, the control system may be configured to deactivate the heat pump upon detecting an ambient temperature below that threshold. 

 The bold text discloses the operation of Pugh wherein when a call for heat is made both heat sources are used simultaneously, but if the temperature is two low, i.e. below a certain ambient temperature (second temperature) the heat pump is deactivated.
Regarding claim 17, Pugh (P), as modified,  discloses the method of claim 11, wherein the controlling (P-via 260) comprises: heating the water based on a set mode when the outside temperature is greater than a first temperature and equal to or less than a second temperature and the set water temperature is less than a specific temperature (P-[0056], [0062]).  

As a clarification, particularly in [0062], emphasis added:
[0062] In one embodiment, the control system actuates the heat pump, i.e. by actuating compressor 122 (FIG. 2) to move refrigerant through the closed refrigerant path and actuating fan 124, simultaneously with actuation of one or more of the relays in series between the power source and the electric heating elements. That is, when the electric heating elements are being actuated to provide heat to the water in volume 60 (FIG. 2), the heat pump is simultaneously actuated to provide heat to the water from the refrigerant. It should be understood, however, that many variations can be made in the heat pump's operation and thereby in the control system's control of the heat pump. For example, it will be appreciated in view of the present disclosure that the heat pump's efficiency may drop with cooler ambient temperature in that the air flow over the evaporator contributes less heat to the refrigerant. Given a particular heat pump water heater configuration, if it is determined that heat pump efficiency drops to an undesirable level below a certain ambient temperature, the control system may be configured to deactivate the heat pump upon detecting an ambient temperature below that threshold. 

 The bold text discloses the operation of Pugh wherein when a call for heat is made the heat pump and the electric heater are in operation, but if the external temperature is out of the zone for efficient heat pump operation, the heat pump is turned off and if the water in the tank is not high enough, the first heat exchanger (electric element) will continue to run, after the second heat exchanger (heat pump).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 2019/0128565), Tamaki et al. (US 2013/0145786), and Nelson et al. (US 2010/0209084).
Regarding claim 8, Pugh (P), as modified,  discloses the water heater of claim 1,  but not wherein: the controller is configured to: determine that the temperature sensed by the second temperature sensor is equal to or less than a first temperature, and control the upper heater to perform a heating operation without operating the relatively lower heater until a temperature sensed by the upper temperature sensor reaches the set water temperature when the temperature sensed by the second temperature sensor is determined to be equal to or less than the first temperature. 
However, Nelson  discloses a heat pump water heater system (Abstract, Figure 2), wherein: the controller (252)  is configured to: determine that the temperature sensed by the second temperature sensor is equal to or less than a first temperature, and control the upper heater to perform a heating operation without operating the relatively  lower heater until a temperature sensed by the upper temperature sensor reaches the set water temperature when the temperature sensed by the second temperature sensor is determined to be equal to or less than the first temperature (Claim 8, Figure 8D). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to individually control the two types of heating devices in order to correct stratification in the tank as fast as posible; electric heater typically react faster that heat pump systems.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762